Title: To Thomas Jefferson from Charlotte Hare, [1788?]
From: Hare, Charlotte
To: Jefferson, Thomas



St. Thomas St. Germains [1788?]

Miss Hare ventures to enclose the Packet, directed for Philadelphia, which accompanies this note, to Mr. Jefferson, upon the strength of Mrs. Berkley’s assurance to Miss Hare, of Mr. Jefferson’s having given his permission for her to do so. Miss Hare hopes therefore, for Mr. Jefferson’s excuse, and that he will pardon this liberty which she is induced to take from an Idea of having no other possible mode of conveyance for the Packet directed to her Brother.
